PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/586,901
Filing Date: 27 Sep 2019
Appellant(s): Bagheri et al.



__________________
Matthew C. Loppnow (reg. no. 45,314)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/07/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Regarding argument on claims 1, and 11, appellant in pages 6-11 submits:
Applicant respectfully submits Kim fails to disclose DCI that:

1. has a downlink DCI format;
2. contains a CSI report trigger; and
3. schedules PDSCH transmissions.

Claim 1 recites, in pertinent part, "receiving a control channel in a
first downlink slot, the control channel containing DCI with a downlink DCI format, where the DCI contains a CSI report trigger that triggers a CSI report, where the DCI schedules PDSCH transmissions repeated a number of times in a set of downlink slots." Claim 17 recites similar features in apparatus form. (page 7)

Applicant respectfully submits Kim does not disclose DCI with a
downlink DCI format that both contains a CSI report trigger and schedules repeated PDSCH transmissions. The board is invited to notice the claimed DCI has a downlink DCI format. This DCI with a downlink DCI format both contains a CSI report trigger and schedules PDSCH transmissions repeated a number of times. Kim does not disclose the combination of these features.

For example, the final Office Action cites a section of Kim for disclosing the DCI contains a CSI report trigger, but does not address the claimed DCI with a downlink DCI format contains a CSI report trigger. In particular, the final Office Action states the control information is transmitted on a PDCCH 1s called DCI, but does not mention the downlink DCI format with respect to the CSI report trigger.

Kim does not disclose DCI with a downlink DCI format contains a CSI report trigger. For example, cited paragraph 0095 and Table 3 disclose different DCI formats, but do not disclose DCI with a downlink DCI format contains a CSI report trigger. Cited paragraphs 0313 and 0332 only disclose aperiodic CSI reporting is triggered by a PDCCH signal. These paragraphs also do not disclose DCI with a downlink DCI format contains a CSI report trigger.(pages 8-9)

In response to appellant’s argument, examiner respectfully disagrees and will further explain the rejection. 

1. DCI has a downlink DCI format

As cited in the Final rejection, Kim in para. [0094] teaches UE receives/monitors regarding the formats of control information, control information transmitted on a Physical Downlink Control Channel (PDCCH) is called DCI. Para. [0095] and Table 3 shows the Physical Downlink Control Channel (PDCCH) DCI format, which corresponds to DL DCI formats. And para. [0094-0097 & 0083-0087]. Therefore, Kim teaches the claim limitation - "receiving a control channel in a first downlink slot, the control channel containing DCI with a downlink DCI format,”

2. DCI contains a CSI report trigger
Kim in para. [0313 & 0332] teaches aperiodic CSI reporting is triggered by a PDCCH signal. That is, the UE transmits an aperiodic CSI feedback to the eNB on a PUSCH four DL subframes after receiving a PDCCH signal including an aperiodic CSI request field. 
In para. [0094-0095] and Table 3, Kim teaches UE receives/monitors regarding the formats of control information, control information transmitted on a Physical Downlink Control Channel (PDCCH) is called DCI. 
In para. [0260-0261 & 0313 & 0332] and Fig. 17 steps S1720 to S1750 and Table 17, Kim teaches UE performs aperiodic CSI reporting using the PUSCH in a subframe n+k, upon receiving an uplink DCI format (that is, UL grant) or random access response grant, in which a CSI request field is set, in a subframe n of a serving cell c. When the CSI request field has 1 bit and is set to “1”, the CSI reporting request is triggered for the serving cell c. In other words, the control information of PDCCH, DCI, which with DCI format, includes uplink DCI format (UL grant, which is part of the PDCCH DCI in para. [0086]) and CSI request field for triggering aperiodic CSI reporting. Therefore, Kim teaches the claim limitation – “where the DCI contains a CSI report trigger that triggers a CSI report.” 



3. DCI schedules PDSCH transmissions
Kim in [0094-0097] teaches the formats of control information, control information transmitted on a PDCCH is called DCI. The configuration of information in PDCCH payload may be changed depending on the DCI format. In particular, Table 3 shows DCI formats such as in Format 1 to Format 2A for PDSCH scheduling regarding their respective transmission modes. 
In para. [0086], Kim teaches the PDCCH may deliver information about resource allocation and a transport format for a Downlink Shared Channel (DL-SCH) (i.e. a DL grant), information about resource allocation and a transport format for an Uplink Shared Channel (UL-SCH) (i.e. a UL grant).
In para. [0194], Kim teaches if cross carrier scheduling is activated, a Carrier Indicator Field (CIF) is required in a PDCCH to indicate a DL/UL CC in which a PDSCH/PUSCH indicated by the PDCCH is to be transmitted. For example, the PDCCH may allocate PDSCH resources or PUSCH resources to one of a plurality of CCs by the CIF. That is, when a PDCCH of a DL CC allocates PDSCH or PUSCH resources to one of aggregated DL/UL CCs, a CIF is set in the PDCCH. In this case, the DCI formats of LTE Release-8 may be extended according to the CIF. The CIF may be fixed to three bits and the position of the CIF may be fixed irrespective of a DCI format size. In addition, the LTE Release-8 PDCCH structure (the same coding and resource mapping based on the same CCEs) may be reused.
In para. [0197-0198], Kim teaches the CA system, a UE DL CC set is a set of DL CCs scheduled for a UE to receive a PDSCH. A PDCCH monitoring set is a set of one or more DL CCs in which a PDCCH is monitored. The PDCCH monitoring set may be identical to the UE DL CC set or may be a subset of the UE DL CC set.
In para. para. [0316-0324 & 0287], Kim teaches Repeated Transmission of PDSCH Signal.
In para. [0332] and Fig. 17 steps S1720 If the eNB is to request aperiodic CSI reporting, the eNB may transmit a PDCCH signal including an aperiodic CSI request field to the MTC UE (S1720). In para. [0333-0334], Kim teaches eNB may repeatedly transmit a PDSCH signal to the UE. That is, the eNB transmits the same n PDSCH signals in n subframes to the UE (S1730). 
In other words, control information transmitted on a PDCCH, DCI, provides allocation PDSCH resources, which repeated n number of times, in a set of downlink resources. Therefore, Kim teaches the claim limitation – "where the DCI schedules PDSCH transmissions repeated a number of times in a set of downlink slots."

This response also applies to claim 17 as they have the same argument.

Respectfully submitted,

/WUTCHUNG CHU/Primary Examiner, Art Unit 2468                                                                                                                                                                                                        
Conferees:
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2400                                                                                                                                                                                                        
/KHALED M KASSIM/Primary Examiner, Art Unit 2468     

                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.